OFFICE     OF THE ATTORNEY     GENERAL   OF TEXAS
                         AUSTIN



                                            Sum   8, lQS9



Bon.   J.   C. voyle6
tiBiBt#Ult county Attorney
Jerrerson county
l%s8lxont,Peras
Paar Sir:




                                        a on tha.qusetlon
                                        wired by this




                                    l-01Aot g,iTas
                                    ntorake   Blpoh




       19251, and rurther, that atid 6pplhion
       rrould hare %!j be aeaompanied by a csrtffioste
       rr0it3
            the cotity cm-k to the effeat th&t
       said applicant had emuplied wfth the tenn~
Hon. J. C. Voylee, Juhe 8, 19S9, R8.@ 2



     of the assumed name law.

          wObjeotion has bean made by 80180 appli-
    cants for licenses to the payment or the
    additional $O.Stl for a oertlriaete from the
    County Clerk made nsoesaery by rea8on of' the
    ruling on the part of the iLdministrator        -
    rererred to. thlT qIl86ttiOtl
                                to you ia, ShOu
                                              9l   d'
    the County Clerk issue the oertltioate demand-
    ed by the hdmlnistrator of the Texne Liquor
    Control Board without aharglnq a fee theretor,
    in acmplianae with the Liquor Control Aof
    wherein eaid But Stat88 that a r88 of $5.00
    or #2.00 and no more, ae the oaae may be,,
    shall be charged in addition to the llosplre
    Ides, or, should the Clerk aharge a fee oi
    8.50 for said certiiicate, as provided for
    under the terms or Art. 3930, R. C, 9. 192!DtW

          Beotion 18 0r Artme   1   or   the Texee Liquor
Control Aot reeds as r0xw8:

          The Board is authorized to issue WIna
    and beer R8tetl8r'B Permits, The holders
    of suah pormlte shall be authorized to 841
    ror oonetnuptlon on or off t&3 pramisea where
    aold, but not tar resale, vinoua and malt
    beverage8 oontalning aloohol in exoesu of
    one-half of one percent by Volume and not
    more than fourteen (14) per oent or alohhol
    by Volume. Nl such permits ahall be applied
    for and Uaued, unless denied; and fees pafd,
    upon th8 aam proaedure and in th8 Ban30 tamlMW
    and upon th8 same feote and under~ tho Beme
    clrcumatanees, and for the a.ae duratlOa of
    time, and ahall b8 rentable   in the same~maa-
    ner, aa required and pWd8d     to g~vern~ppli-
    cation ror end lasuanoo oi R8tail.'8eerikaler'a
    Lioensee under &'tiOh II'of this Aat; and
    ehtdl be SUbj8ot to ostt~ellation ,or suspension
    for any of the reasonq'tbat a Retail Beer
Hon.   J.   0.   tJOy188, June 8, 1959, Pa@         9



       Dealer's License may be OMO8llSd    or au%-
       pSnd8d, and upon the aame prooedure.    The
       holders Of nfIl8 and &er Retailer'6 r8rmita
       shsll also be subject to all pm~ialona    of
       $8OtiOXl 22, Article II 0r this Act. All
       alcohollo beverages which the holders Of
       such penalta are authorized to sell may be
       sold wlth the sane reatr~ctioh~ ea provided
       in Article  II governing the SCi18 0r beer,
       a~ to prohibited houra, local reatrictiona,
       age or employeea,   inatallatlon or mainten-
       ance of barrier8 or blinda in. Op6Id.436 or
       doors, prohibition Of the US6 Of th8.WOl.d
       *saloon* in the signs or edY8rtlaingF and
       subject'to thee 6ame reatrlctlons upon oon-
       sumptlon of tine es provided for beer in
       the case of Retail Beer Dsnlera in Section
       15 or Article ,rnIor this Aot, For the
       violation or any applioeble provialon6 oi'
       Article 11 the holder6 of such permits ehaU.
       b8 liable for penaltiea provided in Article
       II; r0r the violation 0r any other prOvialQn
       of this Act the holdefa.?f such.pewita    ahall
       b8 aubjeat to p8n6ltia6 provided in Article
       I of this Act.-(4)

             The annual r8e for such a permit shall
        be Thirty~(#sO) Dollars and ahallbe dla-
        tribtited in the manner provided for the dla-
        tribution of fees ~~der$vedunder Article .I1
        or this Act; provided, however, thst a Wine
        and-Beer Retailer'8 Permit may be iSSUed iOr
        a railway dining, buffet, or club car upon
        payment    or 6   re8   0r Five   ($5)   dollars    r0r.
        each oar; provided, hafQV8r, that app1iCatiOn
        theretor and the payment or r68 ahall be
        made direot to the Boaxd'and   provided fur-
        ther.thatany  6%
                          permit ror,a railway ai&,
       bucket, or 01ub car aNlb8     faoper&$ve  in
       MY dq arsa'aa the,aama ie defined ln thir
       A+.--(S)"

             The,aevetith paragraph of Sect&n              6 of Artiola
                                                                           .g




                                                                                I




Hon. J. C. Voyles, June 8, 19ZSEo Page 4



x1 or the Texas Liquor Control Bat reads a6 r0Lbwa:

               "xV81y p8rSOn making eppliOQtiOn rOr
         an original liaense or any olaee herein pro-
         vided, except Drancli T-iaensea end Tenporsry
         LfO8nS8B, shall be 6UbjeOt 6t the time Of
         the hasring thereon to a fee of FIva Dollars
         ((L5),which ree shall, by the'County Clerk;
         be deposited in the County Treasury   and the
         applicant shall be liable for no other fees
         exo8pt said application r8n and the anuual
         license fee required of him by this Aot."

               Paragraph (b) or Seotlon 7 or Article R           or
the Texas      Liquor Control Act reads a8 rollowst

           "Any application r0r renewal shall be
     eoooxpani8.d by a re8 of Two Dollars ($a),
     whioh shall be In addition lo the amunt
     required by law to be paid ror annual U-
     ceee r88B, a6 a renewsl ree charge. Any
     renewal f8e OhargeEI Collect8d by the COUIIty
     Assessor  and Collector or Tare& ahall be
     deposited in the Cowity Treemy    a6 f666 ot
     orrise and be 80 acoounted       r0T   by   him.   If0
     qppllaent r0r renewal of license shall b6
     required to pay any r886 other than the re-
     news1 ree oharge and ~lioanae’reea herein pro-
     vided, except when required by eutlon ot
     the Board or Adzciniatretor to 6ubmI.t to hear-
     ing upon suoh renewal before the county judge.*

               Article 5924, Revised Civil Statutes,          reada   ma
r0mtv?     :

           *Do person shall conduct or transact
     buainesa in this State under any eeaumed
     name or under any de&gnat&on,   name, style,
     ooporate or otherwise other than the reel
     nezae or eaoh ln&ividusl oonductlng or trana-
     aotiq such bU6ines8, unless such person
     shall rile in the OrfiO8 0r the oounty alerk
     of the countfee  In which suah poreon oonduefs
     or tranaaota or intends to aonduct or~txaaaao c
HO&     7.    C,   Voyles,   Tune   A, 1939,     rage    8



        ewh business, a aertifioate settlq forth
        the noma under whhh   such business is, or
        id to be, oonduated or transaoted, and the
        true full name or names of eaoh person con-
        ducting or transaoting the sent),with the
        post-office adcress of each. Skid aertlfi-
        oate shall be exeouted end duly aoknowledeed
        by the parson so oonduetlng or intenaine to
        conduct sai6 byzlnoss in th6 mmner provided
        for acknowledgment 0r oonveyanoe of real es-
        tate."

             Artiole 5930, Revfeed Civil Statutes, roads in.
        as follows:

             "Clerks or the county oourt~                    shall re-
        aeive the following fees:
             "*...
             v&ah tkrtlSioate to any faot or faots
        contained in the reoords of his office, with
        osrtitloate and seal, when not othemies
        provided for . . . . . . '. . . . . . . . . .80w

          fn view of the foregoing statutes, you are PO-
speotfully aavieed that it is the oplnlon oi this bmpart-
ment that the oounty clerk is authorized to charge a fee
of SOg Sor escb certifioate from suoh ale& to the eflsab
that the applicant has oolepU.Sa with the terma of the
assumed name law.

                Vruatixq that the foragoi~              answers your inn-
pdry,        we remain

                                               Yours    very truly